Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 09/15/2021, are accepted and do not introduce new matter.
Drawing amendments, filed on 09/15/2021, are accepted; drawing objection has been withdrawn. 
Previous 112(b) rejections are overcome.
Claims 1-14 are pending; claims 8-11 are non-elected. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 4/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/19/2021 is withdrawn.  Claims 8-11, directed to Species B and D, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 8-11 are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The terms “drive element”, “sealing unit”, “water driving element”, “transmission mechanism”, “rotating stop mechanism”, and “reset mechanism” no longer invoke 112(f) due to the amendments to the claims. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating member” in claims 6, 10 and 12. This term invokes 112(f) because it uses a generic placeholder “member”, is coupled with functional language “the operating element drives the drive element to rotate about an axial direction”, and is not modified by any sort of structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification discloses the operating member as a lever or a dial. 
Another limitation that invokes 112(f) is: “a resetting member” in claim 2. This term invokes 112(f) because it uses a generic placeholder “member”, is coupled with functional 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification discloses the operating member as a spring. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, the prior art fails to teach a switching device, comprising: a drive element, a sealing assembly, a fixed base, and a water dividing member comprising one or more water dividing holes, wherein: the sealing assembly is disposed above the water dividing member and separately disposed along a circumference direction of the water dividing member, the sealing assembly comprises one or more sealing units the one or more sealing units comprise one or more sealing surfaces, the drive element is disposed with a transmission surface configured to be interlocked to the one or more sealing units, a side of the fixed base facing the water dividing member is disposed with one or more accommodating cavities, the number of the one or more accommodating cavities corresponds to the number of the one or more sealing units, Amendment(16/412,124) -3-Atty. Ref.: SHOP355USthe one or more sealing units are disposed with through holes enabling the one or more accommodating cavities to be in communication with external sides of the one or more accommodating cavities, side walls of the one or more sealing units are disposed with one or more matching surfaces configured to abut the transmission surface, and when the drive element moves: the transmission surface moves to be interlocked to and engaged with one of the one or more sealing units, a corresponding one of the one or more matching surfaces moves along the transmission surface to enable the one of the one or more sealing surfaces to be separated from a corresponding one of the one or more water dividing holes, the corresponding one of the one or more water dividing holes is opened, and water flows into the one or more accommodating cavities through the one or more through holes.
	In other words, the prior art fails to teach a switching device wherein a drive element has a transmission surface, wherein side walls of sealing units are disposed with one or more matching surfaces configured to abut the transmission surface such that when the drive element moves, the transmission surface interlocks with one of the sealing units so that its corresponding sealing surface is separated from a corresponding water dividing hole such that the hole is opened and allows for flow of water into the one or more accommodating cavities through the one or more through holes.

	Examiner asserts that the subject matter of claim 1 is novel and not taught by the prior art. Claims 2-14 are allowed for further limiting claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752


/DARREN W GORMAN/Primary Examiner, Art Unit 3752